DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/30/2020.
Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_2019 (Autodesk Support. “How to create a 3D polyline with elevations from points in Civil 3D” Civil 3D Support and learning, Autodesk, 04/16/2019, https://knowledge.autodesk.com/support/civil-3d/troubleshooting/caas/sfdcarticles/sfdcarticles/How-to-create-a-3D-polyline-with-elevations-from-points.html) in view of Autodesk_2018_2 (Autodesk Help. “To Add a Feature Line to a Surface as a Breakline” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-8811E11E-9CE5-43D4-9957-F4C23D6805B5-htm.html) in further view of Autodesk_2018_1 (Autodesk Help. “To Calculate Surface Catchment Areas” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-AD64F937-F378-44B7-9EFE-2F1220325BE0-htm.html).

Claim 1. Autodesk_2019 teaches “A computer-implemented method for civil engineering, the method comprising: obtaining mesh representing a terrain and a polyline on the mesh;” (Autodesk_2019 Pg. 1: “To create polyline using available points in the drawing do following: 1. Start 3D polyline command (command: "3DPOLY") 2. While still in command type 'PO ("Point Object" transparent command) in command-line. Apostrophe is important when calling transparent command.” This excerpt from Autodesk_2019 along with the figure on pg. 1 teaches the concept of drawing a 3D polyline on a mesh surface.). 

Autodesk_2019 does not explicitly teach “and computing a contributor of the polyline, the computing of the contributor including: modifying the mesh by determining, based on the polyline, a trench below the polyline,”. However, Autodesk_2018_2 does teach this claim limitation (Autodesk_2018_2 Pg. 2: “Use this command to select one or more feature lines from a drawing and add them to a surface. You can use breaklines to define features, such as retaining walls, curbs, tops of ridges, and streams.” This excerpt from Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Because a breakline representing a trench can be drawn anywhere on a mesh surface, the process of drawing a breakline encompasses drawing a breakline that traces a polyline, which teaches determining, based on the polyline, a trench below the polyline.).

Autodesk_2019 and Autodesk_2018_2 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019 and Autodesk_2018_2. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface.  Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench.  Therefore, it would have been obvious to combine the teachings of Autodesk_2019 and Autodesk_2018_2 for the benefit of the improved ability to draw a polyline that will modify the 3-D mesh surface (breakline), allowing accurate depiction of terrain features such as retaining walls, curbs, trenches, tops of ridges, and streams to a 3-D terrain surface drawing. This capability presents an improvement over drafting software that only allows the user to draw polylines that do not modify the mesh surface (feature lines).

Autodesk_2019 in view of Autodesk_2018_2 does not explicitly teach “computing a watershed segmentation of the terrain based on the modified mesh,”. However, Autodesk_2018_1 does teach this claim (Autodesk_2018_1 Pg. 2: “Specify a catchment location. You can either paste the coordinates that you copied in Step 2 or click in the desired location. The catchment region boundary appears on the drawing, and the value of the region area displays at the command line.” This excerpt from Autodesk_2018_1 teaches the concept of defining a catchment area within the drawing of the terrain, which accomplishes the task of computing a watershed segmentation of the terrain.).

Autodesk_2019 in view of Autodesk_2018_2 does not explicitly teach “and based on the computed watershed segmentation, identifying, on the modified mesh, a basin including the trench, the contributor corresponding to the identified basin.” However, Autodesk_2018_1 does teach this claim (Autodesk_2018_1 Pg. 2: “Specify a catchment location. You can either paste the coordinates that you copied in Step 2 or click in the desired location. The catchment region boundary appears on the drawing, and the value of the region area displays at the command line.” This excerpt from Autodesk_2018_1 teaches the concept of defining (identifying) a catchment area (basin) within the drawing of the terrain, which encompasses the process of identifying a basin because a basin can be interpreted as a catchment area.).

Autodesk_2019, Autodesk_2018_2 and Autodesk_2018_1 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019, Autodesk_2018_2 and Autodesk_2018_1. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface.  Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Autodesk_2018_1 teaches the concept of defining a catchment area within a drawing of a surface. Therefore, it would have been obvious to combine the teachings of Autodesk_2019, Autodesk_2018_2 and Autodesk_2018_1 for the benefit of the improved ability to accurately depict where rainwater will collect on a surface, compared to drafting software that does not allow the user to define a catchment area.

Claim 7. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 1. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 also teaches “wherein the terrain is a construction terrain.” (Autodesk_2018_2 Pg. 2: “Use this command to select one or more feature lines from a drawing and add them to a surface. You can use breaklines to define features, such as retaining walls, curbs, tops of ridges, and streams.” The ability to define features such as retaining walls and curbs on the mesh surface (which represents the terrain) indicates that the terrain can be considered a construction terrain because retaining walls and curbs are examples of features that require construction to be added to the terrain.)

Claim 8. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 1. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 also teaches “wherein the polyline represents a construction on the terrain.” (Autodesk_2018_2 Pg. 2: “Use this command to select one or more feature lines from a drawing and add them to a surface. You can use breaklines to define features, such as retaining walls, curbs, tops of ridges, and streams.” A breakline can be considered a polyline, therefore, using a breakline to represent features such as retaining walls and curbs teaches the concept of using a polyline to represent a construction on the terrain because retaining walls and curbs are examples of features that require construction to be added to the terrain).

Claim 10. Autodesk_2019 teaches “A device comprising 15a processor;” (Autodesk_2019 Pg. 1: “To create polyline using available points in the drawing do following: 1. Start 3D polyline command (command: "3DPOLY") 2. While still in command type 'PO ("Point Object" transparent command) in command-line. Apostrophe is important when calling transparent command.” This excerpt from Autodesk_2019 teaches the concept of using AutoCAD Civil 3D drafting software, which indicates the use of a computer and therefore, a processor.), and “and a non-transitory data storage medium having recorded thereon a computer program comprising instructions that when executed by a processor causes the processor to be configured to:” (Autodesk_2019 Pg. 1: “To create polyline using available points in the drawing do following: 1. Start 3D polyline command (command: "3DPOLY") 2. While still in command type 'PO ("Point Object" transparent command) in command-line. Apostrophe is important when calling transparent command.” This excerpt from Autodesk_2019 teaches the concept of using AutoCAD Civil 3D drafting software, which indicates the use of a computer and therefore, a memory.).  The further limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 16. Autodesk_2019 teaches “A non-transitory data storage medium having recorded thereon a computer 20program that when executed by a computer causes the computer to implement a method for civil engineering, the method comprising:” (Autodesk_2019 Pg. 1: “To create polyline using available points in the drawing do following: 1. Start 3D polyline command (command: "3DPOLY") 2. While still in command type 'PO ("Point Object" transparent command) in command-line. Apostrophe is important when calling transparent command.” This excerpt from Autodesk_2019 teaches the concept of using AutoCAD Civil 3D drafting software, which indicates the use of a computer and therefore, a memory.). The further limitations of claim 16 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_2019 (Autodesk Support. “How to create a 3D polyline with elevations from points in Civil 3D” Civil 3D Support and learning, Autodesk, 04/16/2019, https://knowledge.autodesk.com/support/civil-3d/troubleshooting/caas/sfdcarticles/sfdcarticles/How-to-create-a-3D-polyline-with-elevations-from-points.html) in view of Autodesk_2018_2 (Autodesk Help. “To Add a Feature Line to a Surface as a Breakline” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-8811E11E-9CE5-43D4-9957-F4C23D6805B5-htm.html) in further view of Autodesk_2018_1 (Autodesk Help. “To Calculate Surface Catchment Areas” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-AD64F937-F378-44B7-9EFE-2F1220325BE0-htm.html) in further view of Zlatislav_2018 (Zlatislav. “How to Automatically Set Elevations to Polyline in AutoCAD” Skill Amplifier, 01/30/2018, https://skillamplifier.com/automatically-assign-elevations/).

Claim 2. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 1. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 also teaches “wherein each point of the polyline corresponds to a point of the trench, (Autodesk_2018_2 Pg. 2: “Use this command to select one or more feature lines from a drawing and add them to a surface. You can use breaklines to define features, such as retaining walls, curbs, tops of ridges, and streams.” This excerpt from Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Because a breakline representing a trench can be drawn anywhere on a mesh surface, the process of drawing a breakline encompasses drawing a breakline that traces a polyline. The process of tracing a polyline with a breakline would encompass matching every point of the breakline to every point of the polyline.).

Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 does not explicitly teach “and each point of the trench has an altitude lower than the corresponding point on the polyline.” However, Zlatislav_2018 does teach this claim limitation (Zlatislav_2018 Pg. 2: “The easiest way that I bet everyone is familiar with is to pick the Polyline. Open Properties eighter by clicking with the right click and then going to Properties, or hit CTRL + 1 … In the properties menu under Geometry, you will find Elevation, just type in the desired elevation and you are ready!” This excerpt from Zlatislav_2018 along with the figure on pg. 2, teaches the concept of editing the elevation of a polyline, which encompasses editing the elevation of a breakline because a breakline is a type of polyline. The concept of editing the elevation of a breakline could include setting the elevation of a breakline representing a trench to an altitude lower than that of another polyline in the drawing.)

Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface.  Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Autodesk_2018_1 teaches the concept of defining a catchment area within a drawing of a surface. Zlatislav_2018 teaches the concept of editing the elevation of a polyline. Therefore, it would have been obvious to combine the teachings of Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018 for the benefit of the improved ability when using a polyline to depict a terrain feature such as a retaining wall, trench, or stream, to show changes in the elevation of points along the terrain feature. This presents an improvement over drafting software that does not allow the user to change the elevation of points along a polyline.

Claim 3. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 teaches the limitations of claim 2. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 also teaches “wherein only one of the points of the trench is an altitude 20local minimum.” (Zlatislav_2018 Pg. 2: “The easiest way that I bet everyone is familiar with is to pick the Polyline. Open Properties eighter by clicking with the right click and then going to Properties, or hit CTRL + 1 … In the properties menu under Geometry, you will find Elevation, just type in the desired elevation and you are ready!” This excerpt from Zlatislav_2018 along with the figure on pg. 2, teaches the concept of editing the elevation of a polyline, which encompasses editing the elevation of a breakline because a breakline is a type of polyline. The concept of editing the elevation of a breakline could include setting the elevation of one point of a breakline representing a trench to an altitude lower than any other point on the breakline, which would be considered setting an altitude local minimum point.).

Claim 4. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 teaches the limitations of claim 3. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 also teaches “wherein the identified basin has an outlet which is the altitude local minimum.” (Autodesk_2018_1 Pg. 2: “Specify a catchment location. You can either paste the coordinates that you copied in Step 2 or click in the desired location. The catchment region boundary appears on the drawing, and the value of the region area displays at the command line.” This excerpt from Autodesk_2018_1 teaches the concept of defining a catchment area (basin) within the drawing of the terrain, which encompasses locating a catchment area so that its discharge point (outlet) is located at a specific point (altitude local minimum).).

Claim 5. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 1. 

Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 does not explicitly teach “wherein the computing of the contributor further comprises: modifying the basin by transforming back the trench into the polyline, the modified basin being the contributor.” (Zlatislav_2018 Pg. 2: “The easiest way that I bet everyone is familiar with is to pick the Polyline. Open Properties eighter by clicking with the right click and then going to Properties, or hit CTRL + 1 … In the properties menu under Geometry, you will find Elevation, just type in the desired elevation and you are ready!” This excerpt from Zlatislav_2018 along with the figure on pg. 2, teaches the concept of editing the elevation of a polyline, which encompasses editing the elevation of a breakline because a breakline is a type of polyline. The concept of editing the elevation of a breakline could include setting the elevation of a breakline representing a trench to the altitude of another polyline in the drawing.).

Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface.  Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Autodesk_2018_1 teaches the concept of defining a catchment area within a drawing of a surface. Zlatislav_2018 teaches the concept of editing the elevation of a polyline. Therefore, it would have been obvious to combine the teachings of Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Zlatislav_2018 for the benefit of the improved ability when using a polyline to depict a terrain feature such as a retaining wall, trench, or stream, to show changes in the elevation of points along the terrain feature. This presents an improvement over drafting software that does not allow the user to change the elevation of points along a polyline.

Claim 11. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 10. The further limitations of claim 11 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 12. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 teaches the limitations of claim 11. The further limitations of claim 12 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 13. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 in further view of Zlatislav_2018 teaches the limitations of claim 12. The further limitations of claim 13 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 14. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 10. The further limitations of claim 14 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_2019 (Autodesk Support. “How to create a 3D polyline with elevations from points in Civil 3D” Civil 3D Support and learning, Autodesk, 04/16/2019, https://knowledge.autodesk.com/support/civil-3d/troubleshooting/caas/sfdcarticles/sfdcarticles/How-to-create-a-3D-polyline-with-elevations-from-points.html) in view of Autodesk_2018_2 (Autodesk Help. “To Add a Feature Line to a Surface as a Breakline” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-8811E11E-9CE5-43D4-9957-F4C23D6805B5-htm.html) in further view of Autodesk_2018_1 (Autodesk Help. “To Calculate Surface Catchment Areas” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-AD64F937-F378-44B7-9EFE-2F1220325BE0-htm.html) in further view of Hailey_2013 (Hailey, Brian. “Contour Smoothing vs. Surface Smoothing” Civil 3D Plus Taking Civil 3D to the next level, 04/22/2013, https://civil3dplus.wordpress.com/2013/04/22/contour-smoothing-vs-surface-smoothing/).

Claim 6. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 1. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 also teaches “wherein the computing of the watershed segmentation further comprises: 55computing an initial watershed segmentation of the terrain based on the modified mesh;” (Autodesk_2018_1 Pg. 2: “Specify a catchment location. You can either paste the coordinates that you copied in Step 2 or click in the desired location. The catchment region boundary appears on the drawing, and the value of the region area displays at the command line.” This excerpt from Autodesk_2018_1 teaches the concept of defining a catchment area within the drawing of the terrain, which accomplishes the task of computing an initial watershed segmentation of the terrain.). 

Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 does not explicitly teach “and performing a regularization of the computed initial watershed segmentation.”. However, Hailey_2013 does teach this claim limitation (Hailey_2013 Pg. 1: “To smooth the contours, go into the style the surface is using and, on the contours tab, toggle the option to smooth the contours to True. Once you have this toggled on, you can select the type of smoothing you want to apply to the surface as well as how aggressive you want the contour smoothing to be.” For clarification, the term smoothing is being interpreted as regularization. This excerpt from Hailey_2013 teaches the concept of smoothing the contour lines of a surface, which encompasses smoothing the contour lines of a surface within a catchment area, which is the main concept of this claim element. The figures labeled Jagged Contours (before smoothing - pg. 1) and Smoothed Surface (after smoothing - pg. 4) demonstrate the concept of smoothing the contour lines of a surface.).

Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Hailey_2013 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Hailey_2013. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface. Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Autodesk_2018_1 teaches the concept of defining a catchment area within a drawing of a surface. Hailey_2013 teaches the concept of smoothing the contour lines of a terrain surface drawing. Therefore, it would have been obvious to combine the teachings of Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Hailey_2013 for the benefit of the improved readability of terrain surface drawings provided by contour smoothing, compared to drafting software that does not allow the user to smooth contour lines.

Claim 15. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 10. The further limitations of claim 15 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_2019 (Autodesk Support. “How to create a 3D polyline with elevations from points in Civil 3D” Civil 3D Support and learning, Autodesk, 04/16/2019, https://knowledge.autodesk.com/support/civil-3d/troubleshooting/caas/sfdcarticles/sfdcarticles/How-to-create-a-3D-polyline-with-elevations-from-points.html) in view of Autodesk_2018_2 (Autodesk Help. “To Add a Feature Line to a Surface as a Breakline” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-8811E11E-9CE5-43D4-9957-F4C23D6805B5-htm.html) in further view of Autodesk_2018_1 (Autodesk Help. “To Calculate Surface Catchment Areas” Civil 3D Support and learning, Autodesk, 11/12/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Civil3D-UserGuide/files/GUID-AD64F937-F378-44B7-9EFE-2F1220325BE0-htm.html) in further view of Kihara_2018 (Kihara, Ian. “ROAD DESIGN WORKFLOW WITH AUTOCAD CIVIL 3D” Civil 3D Support and learning, Autodesk, 11/09/2018, https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/simplecontent/content/road-design-workflow-autocad-civil-3d.html).

Claim 9. Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 teaches the limitations of claim 8.

Autodesk_2019 in view of Autodesk_2018_2 in further view of Autodesk_2018_1 does not explicitly teach “wherein the polyline represents a road, a railroad, a channel, a building or a mine.”. However, Kihara_2018 does teach this claim limitation (Kihara_2018 Pg. 2: “An alignment defines the main horizontal route that typically represents the construction baseline of the roadway. Alignments may be created using  survey information collected from the field or from existing 2D-CAD elements such as lines and polylines.”).

Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Kihara_2018 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Kihara_2018. The rationale for doing so would be that Autodesk_2019 teaches the concept of drawing a 3D polyline on a mesh surface.  Autodesk_2018_2 teaches the concept of adding a feature line to a mesh surface as a breakline, which can be used to represent a trench. Autodesk_2018_1 teaches the concept of defining a catchment area within a drawing of a surface. Kihara_2018 teaches the use of polylines to create an alignment during the roadway design process. Therefore, it would have been obvious to combine the teachings of Autodesk_2019, Autodesk_2018_2, Autodesk_2018_1, and Kihara_2018 for the benefit of the capability to use polylines to create roadway alignments instead of having to rely solely on collected survey information. This capability presents an improvement over drafting software that only allows the user to create alignments based on collected survey information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        



/MARK SAUNDERS/Examiner, Art Unit 2146